Citation Nr: 1617101	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a fractured nose with sinus problem disability.

2.  Entitlement to service connection for residuals of a fractured nose with sinus problem disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a fractured nose and/or posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

[The matter of propriety of the discontinuance of the Veteran's compensation benefits from December [REDACTED], 2001 through September 22, 2008, based on fugitive felon status, to include entitlement to a waiver of such indebtedness is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and from December 1982 to November 1989. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois. 
 
The Veteran testified before the undersigned at a December 2015 videoconference hearing.  A transcript has been associated with the file.

The Board notes that the RO adjudicated the Veteran's claim for a sleep apnea disability together with his claim for residuals of a fractured nose.  Because sleep apnea is its own distinct disability, the Board will separate out this portion of the claim from the claim for residuals of a fractured nose.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The matter of propriety of the discontinuance of the Veteran's compensation benefits from December [REDACTED], 2001 through September [REDACTED], 2008, based on fugitive felon status, to include entitlement to a waiver of such indebtedness is 
addressed in a separate decision.

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a fractured nose and/or PTSD, entitlement to a compensable rating for hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1993 rating decision continued to deny service connection for a fractured nose disability with sinus problems; the Veteran did not appeal the October 1993 decision within one year of being notified.

2.  The evidence associated with the claims file subsequent to the October 1993 rating decision relates to unestablished facts necessary to establish the claim and raises a reasonable possibility of substantiating the claim for service connection for residuals of a fractured nose with sinus problem disability.

3.  The Veteran's diagnosed residuals of a fractured nose with sinus problems had its onset in service or is otherwise etiologically related to his active service. 


CONCLUSIONS OF LAW

1.  The October 1993 rating decision that denied a claim for service connection for residuals of a fractured nose with sinus problem disability is final.  38 U.S.C.A.  § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015). 

2.  New and material evidence having been received, the claim of entitlement to service connection for residuals of a fractured nose with sinus problem disability is reopened.  38 U.S.C.A.  § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Residuals of a fractured nose with sinus problems was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for residuals of a fractured nose with sinus problem disability in June 2010.

At the time of his last final RO denial, evidence of record included service treatment records and post-service treatment records.

Since the last final denial, evidence added includes the Veteran's statements and testimony, VA and private treatment records.
 
Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for residuals of a fractured nose with sinus problem disability is reopened. 

II. Service Connection- Residuals of Fractured Nose with Sinus Problems

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records reflect a normal clinical evaluation of the Veteran's nose upon entrance into his second period of active duty service.  See September 1982 Medical Examination.  In an October 1989 in-service treatment record it was noted that the Veteran had some difficulty breathing through his nose.  It was noted that he had a fractured nose with septal deviation.  The Veteran asserts that he broke his nose in service when he fell face forward while exiting a helicopter.  

In his initial January 1991 claim, filed a few years following separation from service, the Veteran continued to complain that his nose had been broken, it was never set right and he continued to have nasal problems.  The Veteran continues to suffer from these nasal issues. 

A VA etiological opinion has not been obtained with respect to the Veteran's disability claim.  

While VA could undertake additional development with respect to his residuals of a fractured nose claim (clarify his diagnosis and obtain an etiological opinion), based on the fact that the Veteran was treated for a deviated septum in service, continued to complain of similar symptomatology shortly after service, and continues to suffer from residuals of a fractured nose, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The nature and extent of the problem related to service is not before the Board. 

Accordingly, the Board concludes that a grant of service connection for residuals of a fractured nose with sinus problem disability is warranted.

ORDER

The claim for service connection for residuals of a fractured nose with sinus problem disability is reopened.

Service connection for residuals of a fractured nose with sinus problem disability is granted.




REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claims for entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a fractured nose and/or PTSD, entitlement to a compensable rating for hearing loss, and entitlement to TDIU. 

Sleep Apnea-  The Veteran asserts that his sleep apnea is either related to his now service-connected residuals of a fractured nose and or his service-connected PTSD.  He has submitted an internet article indicating that sleep apnea is elevated in Veteran's with PTSD.  Although a July 2014 VA medical opinion was obtained which indicates that there is no competent medical evidence that sleep apnea is related to or aggravated by PTSD, no rationale was provided for this opinion.   Additionally, with respect to any potential relationship between a deviated septum and his sleep apnea, a July 2012 VA examiner noted that the Veteran's sleep apnea "could have been precipitated" by his underlying deviated septum.  This opinion is speculative in nature.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand, addendum VA medical opinions with supporting rationale should be obtained. 

Increased Rating Hearing Loss-  With respect to the Veteran's increased rating claim for bilateral hearing loss, the Veteran was last afforded a VA examination in May 2012.  

More importantly, a VA audiological treatment record dated in October 2015 reflects that his condition has worsened since the last VA examination.  Speech recognition scores were not noted.  As such, the Board finds that the Veteran should be afforded new VA audiological examination in order to determine the current nature and severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU-  The Veteran has been awarded service-connected for residuals of a fractured nose in the Board's decision above.  He is additionally service-connected for PTSD, degenerative joint disease of the left and right knees, tinnitus, and hearing loss.  He meets the threshold criteria for a TDIU since October 2001.  The evidence reflects that the Veteran has been unemployed for many years and is additionally in receipt of Social Security Administration (SSA) disability benefits.  Based on his newly service-connected disability, and the fact that his hearing disability appears to have worsened in severity and is being remanded, the Board finds that a VA examination and opinion are warranted to determine whether the Veteran may be unemployable as a result of his service-connected disabilities.  

While on Remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC himself.

2.  Forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide an opinion on the following: 


a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is caused by his service-connected residuals of a fractured nose with sinus problems.   

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his service-connected residuals of a fractured nose with sinus problems.  

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is caused by his service-connected PTSD.   

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his service-connected PTSD. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected bilateral hearing loss.  

The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

The VA examiner is asked to additionally address the following issue: Is the Veteran at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities (PTSD, left and right knees, hearing loss, tinnitus, residuals of a fractured nose), standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


